   Case 21-40512   Doc 34-7   Filed 05/13/21 Entered 05/13/21 16:24:48   Desc Exhibit
                                     7 Page 1 of 4

CFS #      Received            Description
21035745   4/10/2021 0:31      CRIMINAL TRESPASS
21033262   4/4/2021 0:46       INTOXICATED PERSON(S)
21033248   4/3/2021 23:49      NOISE DISTURBANCE
21033242   4/3/2021 23:35      INTOXICATED PERSON(S)
21033230   4/3/2021 22:55      NOISE DISTURBANCE
21032887   4/3/2021 2:01       DISTURBANCE
21030455   3/27/2021 15:29     ROBBERY
21030146   3/26/2021 18:10     PARKING COMPLAINT
21029901   3/26/2021 0:45      FIGHT IN PROGRESS
21029489   3/25/2021 2:48      WELFARE CONCERN
21029115   3/23/2021 23:07     THEFT
21023400   3/6/2021 18:38      DISTURBANCE
21023168   3/5/2021 23:29      SUSPICIOUS VEHICLE
21022930   3/5/2021 12:47      INTOXICATED PERSON(S)
21020863   2/27/2021 18:57     PARKING COMPLAINT
21020857   2/27/2021 18:46     PARKING COMPLAINT
21020675   2/27/2021 1:44      PARKING COMPLAINT
21012416   2/7/2021 1:47       INTOXICATED PERSON(S)
21012106   2/6/2021 2:17       INTOXICATED PERSON(S)
21011328   2/4/2021 7:06       BURGLARY ALARM
21009471   1/30/2021 1:59      DISTURBANCE
21007346   1/24/2021 2:31      INTOXICATED PERSON(S)
21007241   1/23/2021 19:09     NOISE DISTURBANCE
21006403   1/21/2021 13:01     THEFT
21004987   1/17/2021 1:55      INTOXICATED PERSON(S)
21002717   1/10/2021 0:04      INTOXICATED PERSON(S)
21002716   1/10/2021 0:03      DISTURBANCE
21002458   1/9/2021 1:35       INJURED PERSON
21002456   1/9/2021 1:24       DISTURBANCE
21000581   1/3/2021 2:26       VIOL. CITY ORD.
21000278   1/2/2021 2:02       DISTURBANCE
21000032   1/1/2021 1:41       WELFARE CONCERN
20117939   12/31/2020 23:54    WELFARE CONCERN
20115139   12/21/2020 20:52    SUSPICIOUS ACTIVITY
20114617   12/19/2020 22:44    VIOL. CITY ORD.
20114605   12/19/2020 22:11    OTHER CALL FOR POLICE
20114594   12/19/2020 21:36    OTHER CALL FOR POLICE
20114508   12/19/2020 16:10    FRAUD
20114481   12/19/2020 14:29    FRAUD
20114365   12/19/2020 1:16     INTOXICATED PERSON(S)
20114350   12/19/2020 0:27     INTOXICATED PERSON(S)
20114034   12/17/2020 22:26    INTOXICATED PERSON(S)
20112645   12/13/2020 1:43     FIGHT IN PROGRESS
20110385   12/6/2020 1:44      INTOXICATED PERSON(S)
20110373   12/6/2020 0:32      ASSAULTS
20110060   12/4/2020 23:22     DISTURBANCE

                                        Page 1
   Case 21-40512   Doc 34-7   Filed 05/13/21 Entered 05/13/21 16:24:48   Desc Exhibit
                                     7 Page 2 of 4

CFS #      Received            Description
20108517   11/30/2020 15:26    ASSAULTS
20108047   11/29/2020 0:40     VIOL. CITY ORD.
20107874   11/28/2020 12:45    ASSAULTS
20107764   11/28/2020 1:50     DISTURBANCE
20107747   11/28/2020 0:31     DISTURBANCE
20107726   11/27/2020 23:07    DISTURBANCE
20107195   11/25/2020 22:00    DISTURBANCE
20106212   11/22/2020 18:37    FOLLOW UP INVESTIGATION
20106144   11/22/2020 12:20    FOLLOW UP INVESTIGATION
20106077   11/22/2020 3:03     WELFARE CONCERN
20106059   11/22/2020 1:48     WELFARE CONCERN
20105101   11/18/2020 22:48    NOISE DISTURBANCE
20104228   11/16/2020 11:18    HIT & RUN
20104130   11/16/2020 4:07     BURGLARY ALARM
20104016   11/15/2020 17:05    NOISE DISTURBANCE
20103889   11/15/2020 4:51     BURGLARY ALARM
20103817   11/14/2020 22:32    NOISE DISTURBANCE
20103578   11/14/2020 5:14     BURGLARY ALARM
20101259   11/7/2020 0:55      DRUGS/PARAPHERNALIA POSSESSION
20099702   11/2/2020 1:16      FOLLOW UP INVESTIGATION
20099668   11/1/2020 20:03     INTOXICATED PERSON(S)
20099612   11/1/2020 16:05     BURGLARY OF BUILDING
20097317   10/24/2020 17:47    CIVIL MATTER
20097132   10/24/2020 1:57     INTOXICATED PERSON(S)
20095241   10/17/2020 22:49    NOISE DISTURBANCE
20095221   10/17/2020 21:18    JUVENILE PROBLEM
20093911   10/13/2020 22:49    NOISE DISTURBANCE
20093497   10/12/2020 15:25    ABANDONED/FOUND PROPERTY
20093133   10/11/2020 11:59    CRIME WATCH ACTIVITY
20093128   10/11/2020 11:42    OTHER CALL FOR POLICE
20093025   10/10/2020 23:31    NOISE DISTURBANCE
20092730   10/10/2020 0:12     PARKING COMPLAINT
20092720   10/9/2020 23:09     OTHER CALL FOR POLICE
20092715   10/9/2020 22:52     NOISE DISTURBANCE
20092571   10/9/2020 15:42     FOLLOW UP INVESTIGATION
20090652   10/4/2020 1:47      FIGHT IN PROGRESS
20090630   10/3/2020 23:47     NOISE DISTURBANCE
20090362   10/3/2020 4:29      SUSPICIOUS VEHICLE
20090353   10/3/2020 2:42      INJURED PERSON
20090351   10/3/2020 2:28      INJURED PERSON
20090350   10/3/2020 2:24      DISTURBANCE
20089960   10/1/2020 23:45     NOISE DISTURBANCE
20088270   9/27/2020 2:08      INTOXICATED PERSON(S)
20088238   9/26/2020 23:07     NOISE DISTURBANCE
20087991   9/26/2020 2:12      FIGHT IN PROGRESS
20087990   9/26/2020 2:05      INTOXICATED PERSON(S)

                                        Page 2
   Case 21-40512   Doc 34-7   Filed 05/13/21 Entered 05/13/21 16:24:48   Desc Exhibit
                                     7 Page 3 of 4

CFS #      Received            Description
20087953   9/25/2020 23:47     NOISE DISTURBANCE
20087936   9/25/2020 22:44     NOISE DISTURBANCE
20086074   9/20/2020 3:24      CRIMINAL MISCHIEF
20086072   9/20/2020 3:15      CRIMINAL MISCHIEF
20086068   9/20/2020 2:41      DISTURBANCE
20086028   9/19/2020 23:28     FIGHT IN PROGRESS
20083128   9/12/2020 2:08      DISTURBANCE
20083000   9/11/2020 15:22     FOLLOW UP INVESTIGATION
20082801   9/11/2020 1:59      DISTURBANCE
20081348   9/6/2020 0:13       NOISE DISTURBANCE
20081323   9/5/2020 22:24      INTOXICATED PERSON(S)
20081322   9/5/2020 22:20      INTOXICATED PERSON(S)
20080336   9/2/2020 22:31      NOISE DISTURBANCE
20078856   8/29/2020 1:38      FIGHT IN PROGRESS
20078850   8/29/2020 1:13      INTOXICATED PERSON(S)
20078847   8/29/2020 1:02      OTHER CALL FOR POLICE
20078837   8/29/2020 0:18      INTOXICATED PERSON(S)
20078834   8/29/2020 0:11      OTHER CALL FOR POLICE
20078831   8/28/2020 23:53     INTOXICATED PERSON(S)
20076572   8/22/2020 0:17      NOISE DISTURBANCE
20076571   8/22/2020 0:13      FLAG DOWN
20074806   8/16/2020 18:56     DISTURBANCE
20074606   8/16/2020 2:13      INTOXICATED PERSON(S)
20074599   8/16/2020 1:29      ABANDONED/FOUND PROPERTY
20074591   8/16/2020 0:56      CRIMINAL TRESPASS
20074579   8/16/2020 0:16      CRIMINAL TRESPASS
20074575   8/15/2020 23:58     OTHER CALL FOR POLICE
20074556   8/15/2020 22:22     CRIME WATCH ACTIVITY
20074287   8/15/2020 1:53      DRUGS/PARAPHERNALIA POSSESSION
20074269   8/15/2020 0:51      INTOXICATED PERSON(S)
20074261   8/15/2020 0:30      OTHER CALL FOR POLICE
20073938   8/14/2020 2:16      FIGHT IN PROGRESS
20073930   8/14/2020 1:23      DISTURBANCE
20073575   8/12/2020 23:31     DISTURBANCE
20072247   8/9/2020 2:01       CRIME WATCH ACTIVITY
20071648   8/7/2020 2:44       INTOXICATED PERSON(S)
20071614   8/6/2020 23:41      JUVENILE PROBLEM
20071291   8/6/2020 2:26       FOLLOW UP INVESTIGATION
20071275   8/6/2020 0:46       DISTURBANCE
20070163   8/2/2020 14:08      CRIME WATCH ACTIVITY
20070071   8/2/2020 2:03       INTOXICATED PERSON(S)
20070070   8/2/2020 2:02       INTOXICATED PERSON(S)
20070068   8/2/2020 1:50       OTHER CALL FOR POLICE
20070067   8/2/2020 1:47       FIGHT IN PROGRESS
20070053   8/2/2020 0:49       INTOXICATED PERSON(S)
20070020   8/1/2020 22:06      VIOL. CITY ORD.

                                        Page 3
   Case 21-40512   Doc 34-7   Filed 05/13/21 Entered 05/13/21 16:24:48   Desc Exhibit
                                     7 Page 4 of 4

CFS #      Received            Description
20069782   8/1/2020 2:17       THEFT
20069768   8/1/2020 0:58       INTOXICATED PERSON(S)
20069765   8/1/2020 0:40       INTOXICATED PERSON(S)
20068100   7/26/2020 15:50     WEAPONS OFFENSE
20067634   7/25/2020 2:42      THEFT
20067632   7/25/2020 2:18      DISTURBANCE
20067630   7/25/2020 2:09      DISTURBANCE
20067611   7/25/2020 0:13      DISTURBANCE
20067097   7/23/2020 15:41     FOLLOW UP INVESTIGATION
20066053   7/20/2020 1:36      ASSAULTS
20066052   7/20/2020 1:36      ASSAULTS
20066048   7/20/2020 1:02      FIGHT IN PROGRESS
20065561   7/18/2020 1:01      INTOXICATED PERSON(S)
20065559   7/18/2020 0:56      INTOXICATED PERSON(S)
20065555   7/18/2020 0:41      VIOL. CITY ORD.
20065408   7/17/2020 15:27     FOLLOW UP INVESTIGATION
20063651   7/11/2020 21:32     NOISE DISTURBANCE
20062653   7/8/2020 13:55      FOLLOW UP INVESTIGATION
20061753   7/5/2020 0:59       NOISE DISTURBANCE
20061728   7/4/2020 23:58      NOISE DISTURBANCE
20061359   7/4/2020 8:49       FOLLOW UP INVESTIGATION
20061333   7/4/2020 2:55       OTHER CALL FOR POLICE
20060941   7/2/2020 22:59      VIOL. CITY ORD.
20056026   6/17/2020 8:08      BURGLARY ALARM
20052791   6/7/2020 22:31      NOISE DISTURBANCE
20050547   5/31/2020 20:57     NOISE DISTURBANCE
20050308   5/30/2020 23:32     NOISE DISTURBANCE
20028786   3/13/2020 18:32     NOISE DISTURBANCE
20027632   3/10/2020 21:03     NOISE DISTURBANCE
20022760   2/27/2020 15:17     FRAUD
20016556   2/13/2020 0:13      SUSPICIOUS PERSON(S)
20008079   1/22/2020 22:17     THEFT
19143671   12/18/2019 20:48    PARKING COMPLAINT
19126097   11/4/2019 11:26     CIVIL MATTER
19121206   10/22/2019 21:00    INJURED PERSON
19120386   10/20/2019 21:52    PARKING COMPLAINT




                                        Page 4
